In an action to recover damages for personal injuries, the appeal is from so much of an order as denied appellant’s cross motion to rescind a settlement of the action and for other relief. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The aetion having been settled and discontinued, the relief sought by appellant may not be obtained by motion in the terminated aetion (Yonkers Fur Dressing Co. v. Royal Ins. Co., 247 N. Y. 435; Hegeman v. Conrad, 284 App. Div. 969).
Nolan P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.